ON APPLICATION FOR REINSTATEMENT
PER CURIAM.
| TThis proceeding arises out of an application for reinstatement to the practice of law filed by petitioner, Charles Gary Wainwright, an attorney currently suspended from the practice of law in Louisiana.
UNDERLYING FACTS AND PROCEDURAL HISTORY
In 2012, petitioner was suspended from the practice of law for eighteen months for neglecting his clients’ legal matters, failing to communicate with his clients, failing to refund unearned fees, mishandling client funds, engaging in conduct intended to disrupt a tribunal, and engaging in the practice of law while ineligible to do so. In re: Wainwright, 12-1392 (La.6/29/12), 91 So.3d 304. In December 2013, petitioner filed an application for reinstatement with the disciplinary board, alleging he has complied with the reinstatement criteria *137set forth in Supreme Court Rule XIX, § 24(E). The Office of Disciplinary Counsel (“ODC”) took no position regarding the application for reinstatement. Accordingly, the matter was referred for a formal hearing before a hearing committee.
Following the hearing, the hearing committee recommended that petitioner be reinstated to the practice of law. Neither petitioner nor the ODC objected to the hearing committee’s recommendation.
| .DISCUSSION
After considering the record in its entirety, we will adopt the committee’s recommendation and reinstate petitioner to the practice of law. As found by the committee, the record provides clear and convincing evidence of petitioner’s compliance with the reinstatement criteria. Under these circumstances, petitioner has shown that he possesses the requisite competence, honesty, and integrity to be reinstated to the practice of law. Accordingly, we will reinstate petitioner to the practice of law.
DECREE
Upon review of the recommendation of the hearing committee, and considering the record, it is ordered that Charles Gary Wainwright, Louisiana Bar Roll number 19858, be immediately reinstated to the practice of law in Louisiana. All costs of these proceedings are assessed against petitioner.